On June 2, 1993, the Defendant was sentenced to ten (10) years for the revocation of Cause No. CR-83-38 and five (5) years for the revocation of CR-83-12, to run consecutively with each other for a total of 15 years, with five (5) years suspended upon conditions listed in the June 2,1993, Judgment.
On September 24,1993, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by David E. Stenerson, Attorney at Law from Hamilton, Montana. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also *75to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
DATED this 24th day of September, 1993.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed except that the defendant shall be given credit for nine (9) years and four (4) months on successful probation. The Petitioner’s sentence should be adjusted accordingly.
The reason for the decision is to bring this sentence more in line with other revocations of a similar nature.
Hon. Thomas McKittrick, Chairman, Hon. G. Todd Baugh, and Hon. John Warner, Judges
The Sentence Review Board wishes to thank David Stenerson, Attorney at Law from Hamilton, Montana, for his assistance to the defendant and to this Court.